DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17132294 filed on December 23rd, 2020 in which claims 1-11 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 12/23/2020 are acceptable for examination proceedings.

Claim Objections
6.	Claim 11 is objected to because of the following informalities:  On line 10, it appears the Applicant intended “a contact force imparting unit configured to impart an contact force….” to recite “a contact force imparting unit configured to impart a contact force….”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (US Pub. Nº 2017/0197441), in view of Hagimori et al. (JP Pub. Nº 2018-111275).

10.	Regarding independent claim 1: Mitsuo disclosed a recording device ([0030], line 2; also see Fig. 1, reference 100) comprising: 
 	a recording unit ([0046], lines 2-3; also see Fig. 1, reference 42) configured to perform recording on a medium ([0046], lines 2-3; also see Fig. 1, reference 95); 
 	a holding unit configured to hold a roll body around which the medium is wound ([0033], lines 2-3; also see Fig. 1, reference 10); 
 	a transport unit configured to transport the medium unwound from the roll body ([0034], lines 4-5; also see Fig. 1, references 21, 22, 23); 
 	a tension bar configured to come into contact with a back surface of the medium and apply tension to the medium, between the holding portion and the recording unit ([0034], lines 4-5; also see Fig. 1, reference 22).

 	Hagimori et al. disclosed a printing apparatus (Fig. 1, reference 10) comprising a holding unit for holding a roll of medium (Fig. 1, reference RM1), a recording unit configured to perform recording on the medium (Fig. 1, reference 16) and a support member configured to apply tension onto a back surface of the medium (Fig. 1, reference 22) and a blowing unit configured to blow a gas onto a front surface of the medium, wherein the blowing unit blows the gas toward the tension bar ([0031], lines 1-8; also see Fig. 1, reference 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagimori et al. with those of Mitsuo by providing a blower for blowing air onto the front surface of the medium in order to remove foreign substances such as dust from the medium and improve the printing quality as disclosed by Hagimori et al. in paragraph [0005].

11.	Regarding claim 2: The combination of Mitsuo and Hagimori et al. disclosed the recording device according to claim 1, wherein a friction member is provided at a portion, of the tension bar, in contact with the back surface of the medium (Mitsuo Fig. 1, reference 22 as a friction member).

12.	Regarding claim 3: The combination of Mitsuo and Hagimori et al. disclosed the recording device according to claim 1, comprising: a roller pair configured to wind the medium around the tension bar, wherein the roller pair is configured to wind the medium around at least a half circumference of the tension bar (Mitsuo Fig. 1 shows the roller pair (21, 23) winding the medium 95 around at least a half circumference of the tension roller 22).



14.	Regarding claim 5: The combination of Mitsuo and Hagimori et al. disclosed the recording device according to claim 1, wherein the blowing unit includes a nozzle configured to blow the gas in a direction from the recording unit toward the tension bar (Hagimori et al. [0031], lines 1-2; also see Fig. 1, reference 30a), and 49 when a tangent line at an intersection point at which an extension line of the nozzle intersects the tension bar is a reference line, an angle between the extension line and a portion of the reference line downstream of the intersection point in a transport direction of the medium at the intersection point, is 0 degrees or more and 90 degrees or less (Hagimori et al. See Fig. 1, the angle between the extension line of the nozzle 30a and a portion of the reference line downstream of the intersection point in a transport direction of the medium at the intersection point, is 0 degrees or more and 90 degrees or less).

15.	Regarding claim 6: The combination of Mitsuo and Hagimori et al. disclosed the recording device according to claim 1, wherein the blowing unit is configured to move with respect to the tension bar (Hagimori et al. [0040], lines 1-2; also see Fig. 1. The blowing unit 30 is provided on the housing 12 and therefore is configured to move with respect to the support member 22 when the cover 12 is lifted or removed).



17.	Regarding claim 9: The combination of Mitsuo and Hagimori et al. disclosed the recording device according to claim 8, wherein the cover is configured to be displaced with respect to the transport unit (Mitsuo Fig. 1, reference 40 and Hagimori et al. Fig. 1, reference 12. The covers must be removed to access the printing units for maintenance).

18.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (US Pub. Nº 2017/0197441), in view of Hagimori et al. (JP Pub. Nº 2018-111275) as applied to claims 1-6 and 8-9 above, and further in view of Suzuki et al. (US Pub. Nº 2016/0288536).

19.	Regarding claim 7: The combination of Mitsuo and Hagimori et al. disclosed the recording device according to claim 1, wherein the blowing unit includes a duct through which the gas is configured to pass (Hagimori et al. Fig. 1, reference 30), and a plurality of fans accommodated inside the duct and aligned in a duct width direction intersecting an airflow direction in which the gas flows (Hagimori et al. [0031], line 1; also see Fig. 1, the fan or fans inside the blower unit 30), and the duct includes a nozzle configured to blow the gas (Hagimori et al. Fig. 1, reference 30a).
 	The combination of Mitsuo and Hagimori et al. is silent about a rectifying region, which is positioned between the plurality of fans and the nozzle in the airflow direction, and in which a duct inner height intersecting the airflow direction and the duct width direction decreases in a continuous or a stepwise manner toward the nozzle in the airflow direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki et al. with those of the combination of Mitsuo and Hagimori et al. by decreasing the inner height of the blowing unit towards the nozzle in order to improve the pressure of air coming out of the nozzle and remove foreign matters from the printing medium more efficiently.

20.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (US Pub. Nº 2017/0197441), in view of Hagimori et al. (JP Pub. Nº 2018-111275) as applied to claims 1-6 and 8-9 above, and further in view of Tanizaki et al. (US Pub. Nº 2019/0118553).

21.	Regarding claim 10: The combination of Mitsuo and Hagimori et al. disclosed the recording device according to claim 8.
 	The combination of Mitsuo and Hagimori et al. is silent about wherein the recording device is provided at the cover and is configured to move, with the cover, with respect to the tension bar.
 	Tanizaki et al. disclosed a recording apparatus (Fig. 2, reference 1A), comprising a recording unit (Fig. 2, reference 50) and a cover (Fig. 2, reference 22), wherein the recording 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanizaki et al. with those of the combination of Mitsuo and Hagimori et al. by providing the recording unit on the cover in order to facilitate access to the recording unit during maintenance.

22.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (US Pub. Nº 2017/0197441), in view of Hagimori et al. (JP Pub. Nº 2018-111275).

23.	Regarding independent claim 11: Mitsuo disclosed a recording device ([0030], line 2; also see Fig. 1, reference 100) comprising: 
 	a recording unit ([0046], lines 2-3; also see Fig. 1, reference 42) configured to perform recording on a medium ([0046], lines 2-3; also see Fig. 1, reference 95); 
 	a holding unit configured to hold a roll body around which the medium is wound ([0033], lines 2-3; also see Fig. 1, reference 10); 
 	a transport unit configured to transport the medium unwound from the roll body ([0034], lines 4-5; also see Fig. 1, references 21, 22, 23); wherein the transport unit includes
 	a moving support unit including a support surface supporting a back surface of the medium unwound from the roll body, the moving support unit being configured to move while transporting the medium ([0034], lines 4-5; also see Fig. 1, reference 22), and 
 	a contact force imparting unit configured to impart a contact force causing the medium to be in contact with the support surface of the moving support unit (Fig. 1, references 21 and 23).
  	Mitsuo is silent about a blowing unit configured to blow a gas onto a front surface of the medium, and the blowing unit blows the gas toward the support surface of the moving support unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagimori et al. with those of Mitsuo by providing a blower for blowing air onto the front surface of the medium in order to remove foreign substances such as dust from the medium and improve the printing quality as disclosed by Hagimori et al. in paragraph [0005].

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853